DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
A.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
B.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

C.	The application has been amended as follows: 

The "CROSS REFERENCE TO RELATED APPLICATIONS" section of the as-filed Specification, at pg. 1, ¶[0001], has been amended as follows:

[0001] This application is a divisional of U.S. patent application Ser. No. 15/299,514, filed Oct. 21, 2016, now U.S. Pat. No. 10,245,104, which is a continuation of U.S. patent application Ser. No. 14/295,757, filed Jun. 4, 2014, now U.S. Pat. No. 9,474,570, which is a divisional of U.S. patent application Ser. No. 13/736,650, filed Jan. 8, 2013, now U.S. Pat. No. 8,764,749, which is a divisional of U.S. patent application Ser. No. 12/419,735, filed Apr. 7, 2009, now U.S. Pat. No. 8,357,158, which claims the benefit of the filing date of provisional U.S. Patent Application No. 61/046,882, filed Apr. 22, 2008, the entire contents of each of which are incorporated herein by reference.


Status of Claims
D.	This action is responsive to the Preliminary Amendment filed on 04/15/2019.   Claims 14-28 are pending, and have been examined on the merits.

Allowable Subject Matter
E.	Claims 14-28 are allowed.
F.	The following is an Examiner’s statement of reasons for allowance:

1.	INDEPENDENT CLAIM 14
Independent claim 14 is directed to a surgical system, and requires, inter alia, a controller configured to determine an angle between first and second jaw members of an end effector that is operably coupled to the distal portion of a shaft.  More particularly, the claim requires a variable resistor disposed on the distal portion of the shaft, and “an actuator movable within and relative to the shaft to move the end effector between an open position and a closed position, the actuator including a contact that moves relative to the variable resistor upon movement of the actuator.”  The angle is determined “based on a position of the contact relative to the variable resistor.”  None of the references of record, either alone or in combination, fairly teach or suggest the foregoing limitations concerning the configuration of the variable resistor (disposed on the shaft) and the contact (included on the actuator movable within and relative to the shaft) to determine an angle between first and second jaw members of an end effector. 

2.	INDEPENDENT CLAIM 20
Independent claim 20 is directed to a surgical device, and requires a particular configuration of structural components for determining an angle between first and second jaw members of an end effector.  Notably, the device requires “a shaft having a variable resistor disposed thereon,” and an actuating pin which is coupled to an actuator that is operably connected to the end effector.  The actuating pin is configured to both “move within a cam slot defined by at least one of the first or second jaw members to move the end effector between an open position and a closed position; and move relative to the variable resistor for determining an angle between the first and second jaw members based on a position of the actuating pin relative to the variable resistor.”  None of the references of record, either alone or in combination, fairly teach or suggest the foregoing limitations concerning the claimed arrangement of the variable resistor, actuator, and actuating pin.  

3.	INDEPENDENT CLAIM 24
Independent claim 24 is directed to a surgical device, and requires a particular configuration of structural components for determining an angle between first and second jaw members of an end effector.  Notably, the device requires “a shaft having a variable resistor disposed thereon,” and “an actuator operably coupled to the end effector via an actuating pin and configured to move the actuating pin relative to the variable resistor for determining an angle between the first and second jaw members based on a position of the actuating pin relative to the variable resistor.”  None of the references of record, either alone or in combination, fairly teach or suggest the foregoing limitations concerning the claimed arrangement of the variable resistor, actuator, and actuating pin.  

G.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
H.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BCB/
Examiner, Art Unit 3794
 
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794